Citation Nr: 0105763	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-11 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Evaluation of degenerative disc disease and arthritis of the 
lumbar spine, rated as 20 percent disabling.  

Evaluation of degenerative disc disease and arthritis of the 
cervical spine, rated as no percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION


The veteran served on active duty from September 1962 to 
March 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) at New Orleans, 
Louisiana.  That action resulted in service connection for 
the disabilities at issue and the assignment of the current 
ratings.  


REMAND

In a VA examination report of April 22, 1998, it was noted 
that it was planned to refer the veteran to the neurology 
clinic for evaluation.  It is not known if the veteran was or 
was not evaluated.  In regard to the cervical spine, the 
examination report did not report the range of motion in 
terms of degrees, did not objectively grade strength and did 
not objectively state whether there was or was not cervical 
pain.  In regard to the lumbar spine, range of motion was 
specified as flexion from 0 to 84 degrees, extension from 0 
to 10 degrees, lateral bending from 0 to 20 degrees, 
bilaterally, and rotation from 0 to 60 degrees, bilaterally.  
No reference for normal range of motion of the lumbar spine 
was designated; nor was it stated whether range of motion as 
measured was abnormally limited or not.  It is not 
objectively confirmed whether there was any lumbar/cervical 
muscle spasm or lumbar pain on motion.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the veteran's 
cervical and lumbar spine impairment.  
The examiner should report range of 
motion in degrees, grade strength and 
objectively determine whether the veteran 
has pain and or muscle spasms.  The 
standards for normal ranges of motion for 
the cervical and lumbar spine should be 
provided for reference purposes.  If 
there is any other functional impairment, 
such should be identified.  If there is 
no functional impairment, that fact 
should be noted in the report.

2.  The RO should determine if the 
veteran was referred to the VA neurology 
clinic and obtain the records if they 
exist.  If not, a neurological 
examination should be conducted to 
ascertain all neurologic abnormalities 
emanating from the cervical and lumbar 
spine, especially in reference to the 
veteran's complaints of involuntary 
movements of the lower extremities, and 
numbness of the feet, and the April 1998 
peripheral nerve finding regarding 
lightning-like jerks of the proximal 
lower extremities that the examiner could 
not conclusively diagnose and that were 
possibly manifestations of cortical 
spinal damage.  If a neurologic 
examination was conducted but did not 
fully address the aforementioned matters, 
it should be returned for that purpose.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The parties are informed that the 
veteran remains under an obligation to 
submit evidence.  If the veteran can 
obtain or generate evidence that reflects 
the degree of any cervical or lumbar 
impairment, he must submit that evidence 
to the RO.  The veteran and his 
representative are also advised that, 
pursuant to 38 C.F.R. § 3.655 (2000), when 
a claimant fails, without good cause, to 
report for an examination scheduled in 
conjunction with a claim for an increase, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo the 
scheduled examination.  The RO must comply 
with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
Remand serves as notice of the regulation.

4.  The RO is reminded that determinations 
must be supported by evidence.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



